DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (claims 1-11) with species restoring, stimulating an immune response from the donor T cells, hematopoietic stem cell transplant, allogenic cell, and HLA-DPA1 in the reply filed on 7/14/2022 is acknowledged. Because applicant merely state reserving the right to request rejoinder, did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-20 are pending.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. 
Claims 1-11, drawn to a method of increasing cancer cell sensitivity to immune attack from an immune cell comprising administering IFN-γ to the cancer cell to upregulating MHC class II gene in cancer cell, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 8/11/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are rejected because claim 2 depends on the base claim 1 and recites comprising administering HCT to the cancer cells having induced upregulation of MHC class II to the cancer cell having induced upregulation of the MHC class II gene…... Claim 1 recites administering IFN-γ to cancer to induce upregulation of MHC II.   Thus, it is not clear that method of claim 2 comprising further administering HCT with IFN-γ to additively induce upregulation of MHC class II with IFN-γ OR explaining administering HCT to the cancer cell for first treatment that is before IFN-γ contacting cancer for upregulation of MHC class II in the relapsed patient of claim 1.
The specification teaches that hematological cancer e.g. AML relapse after HCT treatment
AML relapse after HCT represents a significant clinical problem with limited treatment options. IFN-γ treatment can re-sensitize MHC class II-low (or MHC class II-deficient) cancer cells in patients who relapse after cancer treatment, such as HCT, and restore or increase their sensitivity to donor immune cells present in the graft [0051].

The specification provides no teaching on that HCT could increase or upregulate MHC class II gene expression (see 112(a) rejection below) or to do so in combination with IFN-γ. Clarification would be appreciated.	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: 
administering HCT to upregulate MHC class II gene expression

Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejected claims are interpreted as claim 2 further administering HCT to upregulate gene expression of MHC class II in the cancer with downregulation or deficiency of the MHC class II genes recited in claim 1 (also see 112(b) rejection above). Claim 1 is included in the rejection since it is broad/base claim and uses open language.

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 
The claims are interpreted as be drawn to a method of claim 1 and further comprising administering a hematopoietic stem cell transplant (HCT) to the relapsed hematopoietic cancer to upregulate MHC class II gene expressions and the administration thereby has the effect set forth in claim 2.
The specification teaches:
… AML patients who relapse after hematopoietic stem cell transplant(HCT)have reduced expression of immune-related genes in the relapse AML cells, including a significant reduction in expression of MHC class II genes. Because HCT works in part through an immune-mediated “graft-versus-leukemia” effect, it is presently believed that loss of MHC class II expression can lead to reduced surveillance by immune cells post-HCT (page 11).

IFN-y treatment can re-sensitize MHC class Il-low (or MHC class Il-deficient) cancer cells in patients who relapse after10 cancer treatment, such as HCT, and restore or increase their sensitivity to donor immune cells present in the graft. ,,,,,It is presently believed that15 there are no previous studies testing the effect of IFN-y treatment on relapsed AML patient cells. As described herein, IFN-y therapy can be a novel and effective therapy for AML and other hematological cancers that relapse after HCT (page 11-12). 

The specification teaches example and experimentations: administering or contacting leukemia cells from post-HCT relapse sample with downregulated MHC class II in the presence of IFN-γ, the MHC class II gene expressions are increased (figure 13+).  In vivo treatments with IFN-γ for immunodeficient mice and the mice engrafted with AML from patient with low MHC class II at relapse increase the MHC class II gene expressions in the mice (figure 17). 
	However, the specification does not provide any teaching on treating the post HCT relapse cancer cells or a subject with MHC class II deficiency by further or again administering HCT with IFN-γ as recited in claims 2, 4 and 6.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information for treating post-HCT relapse hematopoietic cancer with administering HCT with IFN-γ.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:
The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

One skilled in the art has recognized lost or down regulation of MHC class II genes occurred in post-HCT relapse cancer cells (see references in art rejections below). There is no reference showing second or again HCT treatment could recover the gene expression. 
Neither the instant specification nor the art in the field provides sufficient descriptive information for treating relapse cancer with HCT administration.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the method as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, the method of treating MHC class II downregulation or deficiency cancers with administering HCT does not meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm


Scope of Enablement: 
Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering IFN-γ to a patient with MHC class II deficiency and a patient with relapse hematopoietic cancer comprising AML, does not reasonably provide enablement for upregulating MHC class II in those patients thereby having effectiveness set forth in claim 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The rejected claims are interpreted as further administering HCT to upregulate gene expression of MHC class II in the cancer with downregulation or deficiency of the MHC class II genes recited in claim 1 (also see 112(b) rejection above). 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are interpreted as be drawn to a method of claim 1 and further comprising administering a hematopoietic stem cell transplant (HCT) to the relapsed hematopoietic cancer to upregulate MHC class II gene expressions and the administration thereby has the effect set forth in claim 2.
To satisfy the requirement of 112, 1st paragraph, it is necessary that the specification provide an enabling disclosure of how to make and use the claimed invention. The objective of the claims is further administering HCT to increase gene expressions of MHC class II in a cancer of method of claim 1 to induce or restore immune response to the cancer.  Thus, it would be expected that one of skill in the art would be able to do so without undue a quantity of experimentations.  
The specification teaches:
… AML patients who relapse after hematopoietic stem cell transplant(HCT)have reduced expression of immune-related genes in the relapse AML cells, including a significant reduction in expression of MHC class II genes. Because HCT works in part through an immune-mediated “graft-versus-leukemia” effect, it is presently believed that loss of MHC class II expression can lead to reduced surveillance by immune cells post-HCT (page 11).

IFN-y treatment can re-sensitize MHC class Il-low (or MHC class Il-deficient) cancer cells in patients who relapse after10 cancer treatment, such as HCT, and restore or increase their sensitivity to donor immune cells present in the graft. ,,,,,It is presently believed that15 there are no previous studies testing the effect of IFN-y treatment on relapsed AML patient cells. As described herein, IFN-y therapy can be a novel and effective therapy for AML and other hematological cancers that relapse after HCT (page 11-12). 

The specification teaches example and experimentations: administering or contacting leukemia cells from post-HCT relapse sample with downregulated MHC class II in the presence of IFN-γ, the MHC class II gene expressions are increased (figure 13+).  in vivo treatment with IFN-γ in immunodeficient mice and mice engrafted with AML from patient with low MHC class II at relapse, the MHC class II gene expressions are increased (figure 17). 
	However, one cannot extrapolate the teachings of the specification to the scope of the claims because the specification does not provide any teaching on treating the post HCT relapse cancer cells or a subject with MHC class II deficiency by further or again administering HCT with IFN-γ as recited in claims 2, 4 and 6.  Thus, the specification does not provide a nexus between HCT administration in relapsed cancer by upregulation of MHC class II gene expression to induce immune response to the cancer.
The state of the art has not revealed such connections.  It has been reported that HCT treated hematopoietic cancer has post-HCT relapse, in which MHC class II gene expressions are downregulated.  The state of the art has not observed that HCT again for those patients could increase expressions of those MHC class II genes and induce or restore immune response to the relapsed cancer (see art rejection below).
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not provide objective evidence, guideline/direction for claimed method of further administering HCT in claim 1 to restore or stimulate immune response to the relapsed cancer.  Such administration would not be predictable or enabled based on the teaching of the specification and the records of the art. 
MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”
Thus, in view of the breadth of the claims, lack of evidence and predictability of the prior art, and lack of guidance, examples, and objective evidence supported by the instant specification, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopher et al (New Eng J Med 379: 24, online published Oct 31, 2018).
In view of the rejection of claims 2, 4, and 6 under 35 U.S.C. 112(b), the claims are interpreted as the HCT administering (claim 2) was received before relapse occurred, Therefore, claims 2, 4 and 6 are included in this rejection.
Christopher et al first teach allogeneic hematopoietic stem transplantation (HCT) is an effective therapy for patient with hematopoietic cancer including acute myeloid leukemia (AML), but relapse after allogeneic HCT or chemotherapy etc. is common and is associated with poor outcomes (left col page 2331). Christopher et al teach that the relapse correlates with down-expressions and regulations of many genes including MHC class II genes (page 2333), That have dysregulation of a number of pathways that regulate immune function (page 2339, right col).  Christopher et al then teach a method of increasing or restoring sensitivity of those hematopoietic cancer cells to T cell immune response comprising treating relapse samples from patients with interferon-γ (IFN-γ).  The method results in rapidly induce MHC class II protein expressions in leukemic blasts. Christopher et al then teach that co-culture the IFN-γ treated relapsed AML with allogeneic T cell activates a subset of allogeneic CD4+ T cell measured by IFN-γ production (page 2336, left col). Christopher et al further teach the MHC class II genes comprising HLA-DPA1, HLA-DQB1, HLA-DRB1 etc. (page 2330, result; page 2333, left col; and figure 1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher et al (Blood 130, supple_1: 2678, abstract No 617, Dec 2017) in view of Matte-Martone et al (J Clin Invest, 127: 2765, 2017).
In view of the rejection of claims 2, 4, and 6 under 35 U.S.C. 112(b), the claims are interpreted as the HCT administering (claim 2) was received before relapse occurring, Therefore, claims 2, 4 and 6 are included in this rejection.
Christopher et al (Blood) teach although Allogeneic hematopoietic stem cell transplant (HCT) is a potent therapy that provides benefit in part through an immune-mediated Graft-vs-Leukemia (GVL) effect, relapse after HCT remains a major clinical problem (page 2, para 1).  Christopher et al (Blood) test relapsed AML sample from post HCT relapse patient and indicate 187 genes including MHC class II genes are downregulated in the samples, wherein the MHC class II genes include HLA-DPA1, HLA-DQB1, HLA-DRB1 are many folds decreased (bridging page 2-3). Christopher et al (Blood) conclude that loss of MHC claims presentation plays an important role in immune evasion after HCT (page 3 line 7).
Christopher et al (Blood) do not teach restoring or increasing those MHC class II gene expressions by IFN-γ in those relapse hematological cancers including AML.
Matte-Martone et al teach that graft-versus-Leukemial (GVL) effects in in alloSCT (alternative name alloHCT) is commonly found resistant, as relapse post HCT including AML (abstract and page 2765, left col).  Matte-Martone et al teach that the stem cell from leukemias are MHC class II (MHCII) negative and AML patient’s MHCII gene upregulation requires IFN-γ stimulation (abstract, line 7 and page 2766, left col). Matte-Martone et al then teach increased levels of MHCII expression in leukemia cell and function of immune cell in response to IFN-γ stimulation in GVL (figure 3-5, page 2768-70).  Matte-Martone et al further teach that CD4+ is required for IFN-γ action (page 2772-3 and figure 6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to upregulate the MHC class II gene expression in the cancer cells with expected result.  In order to obtain effective treatment with HCT for a cancer comprising hematopoietic cancer’s, one of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teaching of Christopher et al with the teachings of Matte-Martone et al because Christopher et al (Blood) have shown that post HCT relapse patients have been down-regulated expression of MHC class II genes, which is believed playing an important role in interfering immune response after HCT.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to upregulate the gene expressions of MHC class II because Matte-Martone et al have also shown that the lost expressions of MHC class II genes in relapsed patients could be induced to express by IFN-γ stimulation, which extent survival time of the cancer. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642